Citation Nr: 1541817	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-28 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988, and March 1989 to December 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefit on appeal.

In May 2015, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Board concludes that the Veteran has GERD that had its onset during military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, GERD was caused by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to entitlement to service connection for GERD, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Analysis

The Veteran contends that he has GERD related to his military service.  He specifically asserts that the onset of his GERD symptoms occurred during service, and he has had intermittent symptoms of it since.  

A review of the service treatment records shows complaints of abdominal pain in October 2002.  The clinician diagnosed dyspepsia versus reflux.  He was prescribed Ranitidine/Zantac for treatment.  He recalled using these medications throughout the rest of his service.

Following service, the Veteran reported intermittent GERD symptoms.  He advised that he treated these symptoms with over-the-counter medications.  He described an exacerbation of symptoms in January 2010-so significant that he finally sought VA treatment for them.  The Veteran was subsequently diagnosed as having GERD.  

In November 2011, the Veteran was afforded a VA examination, during which the examiner diagnosed GERD.  The examiner opined that the Veteran's current diagnosis of GERD was less likely than not related to an event, injury, or illness incurred during service.  In reaching this conclusion, the examiner's sole rationale was that he did not seek formal medical treatment between his discharge from service and 2010.  

Upon careful review of the evidence of record, the Board finds that the positive and negative evidence with respect to the Veteran's GERD is in relative equipoise.  In other words, the Board resolves all reasonable doubt in the Veteran's favor and service connection for GERD is warranted.

First, the evidence clearly shows that the Veteran was treated for gastrointestinal complaints during service with a notation of dyspepsia versus reflux.  He was treated with acid reflux medications throughout the rest of his service.  

Indeed, there is a negative nexus opinion provided by the November 2011 VA examiner.  The Board notes, however, that the examiner's sole reason for the negative opinion was that the Veteran did not seek medical treatment for GERD between discharge from service and 2010.  The Board finds that this opinion based upon scant rationale is inadequate and carries little probative weight.

Conversely, the Veteran has consistently reported the onset of reflux symptoms in service and they have continued since.  He is certainly competent to describe these symptoms, as well as his self-treatment with over-the-counter antacids.  Moreover, his testimony that his GERD symptoms were intermittent and not as severe between discharge and the 2010 exacerbation, is consistent with the evidence of record.  The Board finds the Veteran's testimony describing his observable symptoms related to his current GERD diagnosis is credible.  









	(CONTINUED ON NEXT PAGE)



For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's GERD is related to his period of service.  Accordingly, having resolved doubt in his favor, the Board concludes that service connection for GERD is warranted, and the appeal is granted in full.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for GERD is warranted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


